Citation Nr: 1440707	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  10-46 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama



THE ISSUE

Entitlement to service connection for sleep apnea.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Baumhart, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from April 1967 to September 1978.  The matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Montgomery, Alabama Department of Veterans Affairs (VA) Regional Office (RO).  In his November 2010 substantive appeal the Veteran requested a hearing before the Board.  He failed, without giving cause, to report for a videoconference hearing scheduled in July 2014.  His hearing request is therefore deemed withdrawn.  [An October 2008 rating decision and a September 2010 Statement of the Case (SOC) mistakenly refer to a January 2007 rating decision, that rating decision was actually issued in January 2008.]

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is needed.


REMAND

The Veteran alleges that symptoms of his sleep apnea (e.g. snoring and difficulty sleeping) became manifest in service and have persisted since; he also claims that his sleep apnea is secondary to his service-connected posttraumatic stress disorder (PTSD).

The Veteran's service treatment records are silent for any complaints or diagnosis of a sleep disability; nothing pertinent was noted on his physical evaluation board evaluation prior to separating.  VA treatment records show a notation of probable sleep apnea.  On May 2008 PTSD examination, the examiner noted that the Veteran's sleep problems were due to multiple etiologies.  The Veteran has submitted a report of a May 2008, sleep study from Sleep Center of the Coast.  He has not been afforded a VA examination to secure a medical opinion in connection with this claim.

VA's duty to assist includes providing for a VA examination/securing a medical opinion, when necessary.  A VA examination is necessary in a service connection claim when: (1) There is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) there is evidence establishing that an event, injury, or disease occurred in service; (3) there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) there is otherwise insufficient competent evidence of record to make a decision on the claim.  See 38 U.S.C.A. § 5103(A)(d) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c)(4) (2013).  With respect to factor # 3 above the United States Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As the evidence of record contains an indication that the Veteran's sleep apnea may be related to military service or to the Veteran's service-connected PTSD, a VA examination to secure a nexus opinion in this matter is necessary.  See 38 C.F.R. § 3.159.

The Veteran receives VA treatment at an Outpatient Clinic in Mobile, Alabama. The most recent treatment records associated with the record are dated in September 2008.  In his substantive appeal, he indicated that he would like VA to consider the VA records in connection with his claim.  As all such records are constructively of record and may contain pertinent information, they must be secured.

A VA treatment entry dated in June 2008 notes that a sleep study report was scanned into VISTA imaging.  The report is pertinent evidence that is of record, and must be secured.

A March 2002 private treatment note indicates that the Veteran had had a sleep study.  The report of such sleep study has not been associated with the claims file.  As the report of such 2002 sleep study may also contain pertinent information, the provider must be iodentified, and the report must be secured for the record.  See 38 C.F.R. § 3.159.

The case is REMANDED for the following:

1.  Secure for the record the complete clinical records of all VA evaluations and treatment the Veteran has received for sleep apnea since September 2008.  Also, secure for the record the sleep study report scanned into VISTA and identified above.  The Veteran should also be asked to identify all non-VA providers of evaluations or treatment he has received for sleep apnea, specifically including the provider of the sleep study noted in a March 2002 private treatment note, and complete records of all such evaluations and/or treatment should be secured for the record (with the Veteran's cooperation).  If any records sought are unavailable, the reason for their unavailability must be noted in the record.  If a private provider does not respond to a VA request for identified records sought, the Veteran must be so notified, and reminded that ultimately it is his responsibility to ensure that private treatment records are received.

2.  When the development requested above is completed, arrange for the Veteran to be examined by an appropriate physician to determine the likely etiology of the sleep apnea.  The Veteran's entire record, to include this remand, must be reviewed by the examiner in conjunction with the examination.  Upon examination/interview of the Veteran, and review of pertinent medical history, the examiner should provide opinions that respond to the following:

a.  What is the likely etiology for the Veteran's sleep apnea?  Specifically, is it at least as likely as not (a 50 % or greater probability) that it began or incurred during his active service?

b.  If sleep apnea is found to not have been incurred in service, is it at least as likely as not (a 50 % or greater probability) that it was either caused or aggravated by (increased in severity due to) the Veteran's service-connected PTSD?  The examiner must explain the rationale for all opinions, citing to supporting clinical data as appropriate.

3.  Then review the record and readjudicate the claim.  If it remains denied, issue an appropriate supplemental statement of the case, and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§  5109B, 7112 (West Supp. 2013).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

